Eustis, J.,

dissenting.
I concur in the opinion of the court, on the ground that there is no evidence in this case that there is any principal administration of the deceased’s estate, other than that to which the representative of the defendant has applied to have the cause transferred.
I do not consider that the circumstance of there being in this state a mere auxiliary administration of the estate of an intestate, domiciliated in his life-time out of the state, and having moveable property under attachment in the courts of general jurisdiction, divests these tribunals of their jurisdiction. I believe that the laws giving the Court of Probates exclusive jurisdiction of matters relating to successions, refer to successions opened in this state, or where the intestate leaves real property within the state; and that where there is a principal administration in the place of the deceased’s domicil, and not in this state, that the courts can hold their jurisdiction in cases of attachment, in all cases in which only moveable property is attached, notwithstanding the decease of the defendant.
Those laws could scarcely have for their object to cumu-late, in the Court of Probates in a remote parish, all suits against a party who may have died after his property was attached, when the only ground upon which the Court of *380Probates is vested with jurisdiction would be a modicum of moveable property accidentally left within the parish.